Per Curiam.
It was error to exclude from evidence the chattel mortgage in suit upon the objection of defendant garage keeper that the copy served on the attorney of said defendant was not “ an exact copy ” of the paper offered in evidence in that the signature of the mortgagee does not appear on the copy of the chattel mortgage so served.
Judgment and order reversed and a new trial ordered, with thirty dollars costs to appellant to abide the event.
All concur; present, Delehanty, Lydon and Levy, JJ.